Citation Nr: 0807374	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment at the rate of $2,239 in monthly 
compensation under 38 U.S.C.A. § 1114(j) retroactively from 
May 1, 1998, for service connected schizo-affective disorder, 
evaluated at 100 percent from April 14, 1998.   


REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, 	Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied service connection for a psychiatric disorder, claimed 
as a nervous condition.  The RO issued a notice of the 
decision in December 1998, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 1999.  The RO 
provided a Statement of the Case (SOC) in September 1999, and 
thereafter, in November 1999, the veteran timely filed a 
substantive appeal.  The RO issued Supplemental Statements of 
the Case (SSOCs) in August 2000 and October 2000.

The veteran did not request a hearing on this matter.  In 
September 2002, the Board issued a decision where it 
determined that the veteran had abandoned his service 
connection claim for a psychiatric disorder because he failed 
to appear for a scheduled VA examination and had not apprised 
VA of his whereabouts.  The veteran thereafter timely 
appealed this adverse decision to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's decision and remanded it for further action in August 
2003.  In January 2004, the Board remanded the case for 
additional development, to include providing a VA psychiatric 
examination and obtaining other pertinent medical records.

Then, in July 2004, the RO granted service connection for a 
psychiatric disorder, claimed as schizo-affective disorder, 
evaluating it at 100 percent from April 14, 1998, the date 
the RO received the veteran's claim.  It issued a notice of 
this decision in July 2005, which also set forth the monthly 
entitlement amount of these benefits beginning in May 1998 
(namely, $1,964 from May 1, 1998; $1,989 from December 1, 
1998; $2,036 from December 1, 1999; $2,107 from December 1, 
2000; $2,163 from December 1, 2001; $2,193 from December 1, 
2002; and 
$2,239 from December 1, 2003, denoting each increase as due 
to legislative action).  The veteran thereafter timely filed 
an NOD in June 2005, challenging the progressive manner in 
which the RO calculated the monetary benefits awarded and 
seeking an award of $2,239 from May 1, 1998.  The RO provided 
an SOC in December 2005, which declined to award increased 
monetary benefits retroactively to May 1, 1998, and the 
veteran timely filed a substantive appeal in January 2006.  

The Board notes that the veteran, through his attorney, in a 
March 2006 correspondence, has challenged an RO decision 
issued in February 1997, which denied service connection for 
a psychiatric disorder, claimed as a nervous condition, based 
on clear and unmistakable error (CUE).  The Board refers this 
matter to the RO, which should adjudicate this issue.  


FINDINGS OF FACT

Applicable statutory amendments to 38 U.S.C.A. § 1114(j), 
spanning 1998 to 2003, set the monthly compensation rates for 
a veteran whose service connected disability is rated as 
total; said compensation rates do not amount to $2,239 from 
1998.


CONCLUSION OF LAW

Payment at the rate of $2,239 in monthly compensation under 
38 U.S.C.A. § 1114(j) retroactively from May 1, 1998, for 
service connected schizo-affective disorder, evaluated at 100 
percent from April 14, 1998, is not warranted as a matter of 
law.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case the facts are not in dispute, and 
resolution of the appeal depends upon an interpretation of 
the law pertaining to set calculations for payments of 
monetary benefits for service connected disabilities rated as 
total.  As no reasonable possibility exists that VCAA notice 
would aid in substantiating this claim, any deficiencies of 
such notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


II. Law & Analysis

38 U.S.C.A. § 1114 sets forth the monetary rates of wartime 
disability compensation.  Relevant to the instant case, 
subsection (j) of this statute provides the monthly 
compensation amount for a veteran whose service connected 
disability is rated as total.  38 U.S.C.A. § 1114(j).  
Effective December 1, 1997 through November 30, 1999, 38 
U.S.C.A. § 1114(j) provided that "if and while the 
disability is rated as total the monthly compensation shall 
be $1,964."  38 U.S.C.A. § 1114(j) (1997) (emphasis added).  
Subsequent amendments progressively increased this rate to 
$2,036 (effective from December 1, 1999 to October 31, 2000 
and from November 1, 2000 to November 30, 2001), to $2,163 
(effective from December 1, 2001 through December 26, 2001 
and December 27, 2001 through December 5, 2002), and to 
$2,193 (effective from December 6, 2002 through December 12, 
2004).  See Pub.L. 107-330, Title I, § 102, Title III, § 
309(a), Dec. 6, 2002, 116 Stat. 2821, 2829; Pub.L. 107-103, 
Title II, § 204(b)(1), Dec. 27, 2001, 115 Stat. 990; Pub.L. 
107-94, § 2(a), Dec. 21, 2001, 115 Stat. 900; Pub.L. 106-419, 
Title III, § 302, Nov. 1, 2000, 114 Stat. 1853; Pub.L. 106-
118, § 2(a), Nov. 30, 1999, 113 Stat. 1601; Pub.L. 105-98, § 
2(a), Nov. 19, 1997, 111 Stat. 2155.  The statute renders the 
assigned compensation rates mandatory, and the Board is 
bound, both by statute and regulation, to follow such 
provisions.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  The Board exercises no discretion in this 
regard, and accordingly, the claim is denied as a matter of 
law.


ORDER

Payment at the rate of $2,239 in monthly compensation under 
38 U.S.C.A. § 1114(j) retroactively from May 1, 1998, for 
service connected schizo-affective disorder, evaluated at 100 
percent from April 14, 1998, is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


